Monthly Compliance Report pursuant to the Rule 10f-3* For the period from October 1, 2009 to December 31, 2009 Equity Securities Fund Trade Date Issuer CUSIP Par Offering Price Spread Cost Dealer Executing Trade % of Offering Syndicate JPMorgan Value Opportunities Fund 11/4/09 Hyatt Hotels Corporation (H) IPO 44857910 100 $25.00 1.28 $2,500.00 Samuel A Ramirez & Company 1.71% Goldman, Sachs&Co. Deutsche Bank Securities, J.P. Morgan, BofA Merrill Lynch, Citi, UBS Investment Bank, Wells Fargo Securities, HSBC, Piper Jaffray, Scotia Capital, Robert W. Baird & Co., Loop Capital Markets, M.R. Beal & Company, Ramirez & Co., Inc., Siebert Capital Markets, The Williams Capital Group, L.P. JPMorgan Value Opportunities Fund 11/4/09 Hyatt Hotels Corporation (H) IPO 44857910 14,700 $25.00 1.28 $367,500.00 Goldman Sachs and Company New York 1.71% Goldman, Sachs&Co. Deutsche Bank Securities, J.P. Morgan, BofA Merrill Lynch, Citi, UBS Investment Bank, Wells Fargo Securities, HSBC, Piper Jaffray, Scotia Capital, Robert W. Baird & Co., Loop Capital Markets, M.R. Beal & Company, Ramirez & Co., Inc., Siebert Capital Markets, The Williams Capital Group, L.P. JPMorgan Value Opportunities Fund 12/7/09 New York Community Bancorp, Inc. (NYB) Secondary 64944510 99,800 $13.00 0.46 $ 1,297,400.00 Credit Suisse Securities 0.43% Credit Suisse, Sandler O'Neill + Partners L.P., BofA Merrill Lynch, J.P. Morgan, Raymond James, Macquarie Capital, Janney Montogemery Scott JPMorgan Value Opportunities Fund 12/15/09 Wells Fargo & Company (WFC) Secondary 94974610 36,000 $25.00 0.56 $900,000.00 Goldman Sachs and Company New York 1.41% Wells Fargo Securities, Goldman Sachs & Co., Credit Suisse, J.P. Morgan, Morgan Stanley * All issuers have been review and confirmed to have a continuous operating history of not less than three years (Including the operations of predecessors).
